Exhibit 10.2

 

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

 

CROSS-LlCENSE_AGREEMENT on NT - proBNP

 

between

 

Syn-X Pharrna, Inc.

1 Marrnac Drive

Toronto, Ont. M9W lE7

Canada

 

- hereinafter referred to as “Syn-X” -

 

and

 

Roche Diagnostics GmbH

Sandhofer Strasse 116

D-68305 Mannheim

 

- hereinafter referred to as “RDG”

 



--------------------------------------------------------------------------------

This Cross License Agreement on proBNP (hereinafter referred to as “Agreement”)
is entered into by and between Roche Diagnostics GmbH, a German company having
its principal place of business at Sandhofer Strasse 116, D-68305 Mannheim,
Germany (hereinafter referred to as “RDG”), and Syn-X Pharma, Inc., having its
principal place of business at 1 Marmac Drive, Toronto, Ontario M9W lE7, Canada
(hereinafter referred to as “Syn-X”).

 

RECITALS

 

WHEREAS,    RDG - the sole and exclusive licensor of certain RDG Licensed Patent
Rights (as defined in Sect. 1.14 ) - controls worldwide intellectual property
relating to the cardiovascular marker proBNP (as defined in Sect. 1. 16); and
WHEREAS,    Syn-X is in the diagnostics business and is desirous of developing,
manufacturing and selling proBNP immunoassays on their Point of Care system; and
WHEREAS,    Syn-X desires to obtain a non-exclusive license under RDG’s Licensed
Patent Rights for proBNP to develop, manufacture, use and sell such proBNP
immunoassays, and RDG is willing to grant Syn-X such license; and WHEREAS,   
Syn-X is the owner of certain Syn-X Licensed Patent Rights (as defined in Sect.
1.20) relating to the cardiovascular marker proBNP (as defined in Sect. 1. 16);
and WHEREAS,    RDG desires to obtain a non-exclusive license under Syn-X’s
Licensed Patent Rights for proBNP to develop, manufacture, use and sell proBNP
immunoassays, and Syn-X is willing to grant RDG such license; and WHEREAS,   

the Parties wish to cross-license their respective patent rights as provided in
the

Settlement Agreement (as defined in Sect. 1.18);

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
obligations contained herein, RDG and Syn-X agree as follows:

 

ART. 1 DEFINITIONS

 

1.1 “Affiliate” shall mean:

 

  a) an organization, which directly or indirectly controls a Party to this
Agreement;

 

  b) an organization, which is directly or indirectly controlled by a Party to
this Agreement;

 

  c) an organization, which is controlled, directly or indirectly, by the
ultimate parent company of a Party.

 

2/23



--------------------------------------------------------------------------------

Control as per a) to c) is defined as owning fifty percent or more of the voting
stock of a company or having otherwise the power to govern the financial and the
operating policies or to appoint the management of an organization.

 

With respect to RDG the term “Affiliate” shall not include Genentech, Inc., 1
DNA Way, South San Francisco, California 94080-4990, U.S.A. (“Genentech”) nor
Chugai Pharmaceutical Co., Ltd, 1-9, Kyobashi 2-chome, Chuo-ku, Tokyo, 104-8301,
Japan (“Chugai”), respectively, unless RDG opts for such inclusion of Genentech
and/or Chugai by giving written notice to Syn-X.

 

1.2 “Combination Product” shall mean a Syn-X Licensed Product sold in
combination with any other products and/or services, whether packaged together
or separately, in particular a Syn-X Licensed Product designed to also measure
other parameters, whether packaged together or separately, if such Syn-X
Licensed Product and such other products and/or services are offered for Sale at
a one unit price.

 

1.3 “Confidential Information” shall mean the terms and conditions of this
Agreement and all written information and data provided by a Party to the other
hereunder and marked “Confidential” or a reasonable equivalent thereof or, if
disclosed orally, visually or in some other form, is summarized in writing, is
identified as “Confidential” and is provided to the other Party within thirty
(30) days of such disclosure, except any portion thereof which:

 

  a) is known to the recipient, as evidenced by its written records, before
receipt thereof under this Agreement;

 

  b) is disclosed to the recipient without restriction after acceptance of this
Agreement by a Third Party who has the right to make such disclosure;

 

  c) is or becomes part of the public domain through no breach of this
Agreement; or

 

  d) is independently developed by or for the recipient, as evidenced by its
written records, by individuals or entities without reference to the information
disclosed hereunder.

 

Notwithstanding the above, Syn-X herewith agrees that RDG is entitled to provide
to its exclusive licensor all the information necessary to be disclosed by RDG
to its licensor to fulfill its contractual obligations agreed upon in the
agreement under which RDG received the right to grant the license under RDG
Licensed Patent Rights, provided such licensor agrees to keep such information
confidential pursuant to the terms of this Agreement.

 

1.4 “Contract Reporting Period” shall mean a period of three (3) consecutive
months starting on the first day of the calendar year and each successive three
(3) consecutive month period, except that the first Contract Reporting Period
shall begin on the Effective Date and shall end on December 31,2003.

 

1.5

“Contract Year” shall mean a period of twelve (12) consecutive months during the
term of this Agreement, which begins on January 1 each year, except that the
first

 

3/23



--------------------------------------------------------------------------------

 

Contract Year shall begin on the Effective Date and shall end on December 31,
2003.

 

1.6 “Distributor” shall mean a distributor appointed by Syn-X or its Affiliates
in the Territory or parts thereof for the marketing, Sales and/or promotion of
Syn-X Licensed Products.

 

1.7 “Effective Date” shall mean the last date on which a Party executes this
Agreement.

 

1.8 “Improvements” shall mean substantial proBNP-related developments,
discoveries and/or inventions made by Syn-X, whether or not patentable, and in
particular technical refinings, technological know-how, additions,
ameliorations, amendments and/or modifications which improve or otherwise offer
advantages in respect of the development and/or use and/or performance and/or
manufacture of products for the determination of proBNP but excluding those
related to assay formats, detectable labels, instrumentation, packaging and the
like.

 

1.9 “Licensed Patent Rights” shall mean RDG Licensed Patent Rights and/or Syn-X
Licensed Patent Rights.

 

1.10 “Licensed proBNP Test” shall mean [***]

 

1.11 “Net Sales” shall mean [***].

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

4/23



--------------------------------------------------------------------------------

“B” is the list selling price of the other products when sold separately, during
the royalty period being considered.

 

  (ii) If the Combination Product contains other products which are not sold or
not offered for sale separately in a particular market or during the royalty
period being considered, the Net Sales of that Combination Product shall be
determined as Sales of a Syn-X Licensed Product alone.

 

1.12 “Party” shall mean either Syn-X or RDG and “Parties” shall mean both Syn-X
and RDG.

 

1.13 “RDG Licensed Field” shall mean [***]

 

1.14 “RDG Licensed Patent Rights” shall mean patents and patent applications
listed in Exhibit A and which are either licensed by RDG or owned by RDG and all
substitutions, extensions, reexaminations, reissues, renewals, divisionals,
continuations, or continuations-in-part therefore or thereof, and all foreign
counterparts of the foregoing. Exhibit A shall be updated from time to time by
RDG.

 

1.15 “RDG Licensed Product” shall mean any product (including, without
limitation, a diagnostic kit or packaged assay in its entirety, any component
part of a diagnostic kit or packaged assay, any human in-vitro diagnostic assay
or research-use-only assay, any investigational-use-only assay, or any Analyte
Specific Reagents (ASRs) or General Purpose Reagents (GPRs)) sold by RDG, the
development, manufacture, offering, distribution, use, import, export or sale of
which, but for the license granted hereunder would infringe one (1) or more
Valid Syn-X Claims in the country in which such product is developed,
manufactured, offered, distributed, sold, imported, exported or used.

 

Calibrators, controls, standalone and universal reagents sold separately and
even without the sublicense granted hereunder not infringing one (1) or more
Valid Syn-X Claims in the country in which such calibrators, controls,
standalone and universal reagents are developed, manufactured, offered,
distributed, sold, imported, exported or used are not RDG Licensed Products.

 

1.16 “proBNP” shall mean the N-terminal pro brain natriuretic peptide.

 

1.17 “Sale” or “sale” or “sold” shall mean to sell, hire, let, rent, lease or
otherwise dispose of to a Third Party for monetary or other valuable
consideration, or consume in the performance of a service for a Third Party for
monetary or other valuable consideration.

 

1.18 “Settlement Agreement” shall mean the Settlement Agreement between the
Parties and Syn-X Pharma, U.S.A., LL.C. and Roche Diagnostics Corporation on
even date herewith.

 

1.19 “Syn-X Licensed Field” shall mean [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

5/23



--------------------------------------------------------------------------------

1.20 “Syn-X Licensed Patent Rights” shall mean patents and patent applications
listed in Exhibit B and which are owned by Syn-X or Syn-X is the exclusive
licensor, and all substitutions, extensions, reexaminations, reissues, renewals,
divisionals, continuations, or continuations-in-part therefore or thereof, and
all foreign counterparts of the foregoing. Exhibit B shall be updated from time
to time by Syn-X.

 

1.21 “Syn-X Licensed Product” shall mean any product (including, without
limitation, a diagnostic kit or packaged assay in its entirety, any component
part of a diagnostic kit or packaged assay, any human in-vitro diagnostic assay
or research-use-only assay, any investigational-use-only assay, or any Analyte
Specific Reagents (ASRs) or General Purpose Reagents (GPRs» sold by Syn-X, the
development, manufacture, offering, distribution, use, import, export or sale of
which, but for the license granted hereunder would infringe one (1) or more
Valid RDG Claims in the country in which such product is developed,
manufactured, offered, distributed, sold, imported, exported or used.

 

Calibrators, controls, standalone and universal reagents sold separately and
even without the sublicense granted hereunder not infringing one (1) or more
Valid RDG Claims in the country in which such calibrators, controls, standalone
and universal reagents are developed, manufactured, offered, distributed, sold,
imported, exported or used are not Syn-X Licensed Products.

 

1.22 “Territory” shall mean all countries worldwide.

 

1.23 “Third Party” shall mean a natural person, corporation, partnership, joint
venture, trust, any governmental authority or other business entity or
organization, and any other recognized organization other than the Parties
and/or their Affiliates.

 

1.24 “Valid RDG Claim” shall mean a claim of an issued and unexpired patent or
patent application included in RDG Licensed Patent Rights, which claim has not
been withdrawn, cancelled or disclaimed, or held invalid or unenforceable by a
final unappealable or unappealed order of a court or agency of competent
jurisdiction, or which has not been admitted by the patentee to be invalid or
unenforceable.

 

1.25 “Valid Syn-X Claim” shall mean a claim of an issued and unexpired patent or
patent application included in Syn-X Licensed Patent Rights, which claim has not
been withdrawn, cancelled or disclaimed, or held invalid or unenforceable by a
final unappealable or un appealed order of a court or agency of competent
jurisdiction, or which has not been admitted by the patentee to be invalid or
unenforceable.

 

6/23



--------------------------------------------------------------------------------

ART. 2 GRANT OF RIGHTS BY RDG

 

2.1 Grant. RDG hereby grants to Syn-X, subject to the terms and conditions set
forth herein, a non-exclusive license, under the RDG Licensed Patent Rights to
use, have used, develop, have developed, make, have made, possess, import, have
imported, export, have exported, market, have marketed, offer for sale, have
offered for sale, sell and have sold or otherwise distribute Syn-X Licensed
Products under its own trademark and/or trade name in the Syn-X Licensed Field
throughout the Territory.

 

2.2 Syn-X shall not be entitled to grant sub-licenses to Third Parties but Syn-X
shall be entitled to grant sublicenses to its Affiliates under the terms and
conditions of this Agreement. Such sublicense shall terminate automatically if
sublicensed Affiliate no longer qualifies as an Affiliate. Syn-X shall be
responsible for compliance of its sublicensed Affiliate with all obligations
under this Agreement. In case of a grant of such sublicense to its respective
Affiliates or its termination Syn-X will inform RDG immediately. Sales to a
distributor are not considered a sub-license event.

 

2.3 Syn-X and its Affiliates shall not set up any arrangement with a Third Party
for supply or manufacture of components of Syn-X Licensed Products to such Third
Party which by its nature would grant such Third Party rights to sell Syn-X
Licensed Products on its own behalf to Third Parties.

 

ART. 3 GRANT OF RIGHTS BY SYN-X

 

3.1 Grant. Syn-X hereby grants to RDG, subject to the terms and conditions set
forth herein, a non-exclusive license, under the Syn-X Licensed Patent Rights to
use, have used, develop, have developed, make, have made, possess, import, have
imported, export, have exported, market, have marketed, offer for sale, have
offered for sale, sell and have sold or otherwise distribute RDG Licensed
Products under its own trademark and/or trade name in the RDG Licensed Field
throughout the Territory.

 

3.2 RDG shall not be entitled to grant sub-licenses to Third Parties but RDG
shall be entitled to grant sublicenses to its Affiliates under the terms and
conditions of this Agreement. Such sublicense shall terminate automatically if
sublicensed Affiliate no longer qualifies as an Affiliate. RDG shall be
responsible for compliance of its sublicensed Affiliate with all obligations
under this Agreement. In case of a grant of such sublicense to its respective
Affiliates or its termination RDG will inform Syn-X immediately.

 

3.3 RDG and its Affiliates shall not set up any arrangement with a Third Party
for supply or manufacture of components of RDG Licensed Products to such Third
Party which by its nature would grant such Third Party rights to sell RDG
Licensed Products on its own behalf to Third Parties.

 

7/23



--------------------------------------------------------------------------------

ART. 4 ROYALTIES AND PAYMENT TERMS

 

4.1 In consideration for the rights, covenant and license granted above under
Art. 2 and for RDG’s agreement to the other terms and conditions hereof, Syn-X
shall pay to RDG the following:

 

4.1.1 [***]

 

4.1.2 [***]

 

4.1.3 [***]

 

4.1.4 [***]

 

4.2 [***]

 

4.3 Terms of Payment. [***]

 

4.4 [***]

 

4.5

 

4.6 Reports. Syn-X is obliged to transmit to RDG within forty-five (45) days
from the end of every Contract Reporting Period a written report showing [***] .
The written report or the nil returns shall be sent to the following address:

 

[***]

 

4.7 [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

9/23



--------------------------------------------------------------------------------

[***]

 

4.8 The obligations to pay shall only be fulfilled on the day on which the
relevant amount of money is credited to the aforesaid account.

 

ART. 5 [***]

 

5.1

 

5.2

 

ART. 6 DEVELOPMENT, REGISTRATION AND MARKETING OF LICENSED PRODUCTS

 

6.1 Syn-X shall:

 

use all commercially reasonable efforts to develop and market Syn-X Licensed
Products;

 

market only Syn-X Licensed Products which meet RDG’s worldwide Standard
Performance Criteria and Specifications of such Syn-X Licensed Product as
defined in Exhibit C.

 

These obligations of Syn-X represent a substantial part of this Agreement.

 

***  Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

10/23



--------------------------------------------------------------------------------

6.2 [***]

 

6.3 [***] Prior to the first commercial Sale of Syn-X Licensed Product, Syn-X
shall prove in writing to RDG that its Syn-X Licensed Products meet RDG’s
worldwide Standard Performance Criteria and Specification as defined in Exhibit
’C.

 

ART. 7 IMPROVEMENTS

 

7.1 Throughout the term of this Agreement, Syn-X shall promptly inform RDG in
writing of any Improvements, whether patentable or not.

 

7.2 [***]

 

7.3 [***]

 

7.4 [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

11/23



--------------------------------------------------------------------------------

ART. 8 BOOKS AND RECORDS

 

8.1 Procedures. Syn-X shall keep full and accurate accounting records of Net
Sales of Syn-X Licensed Products in sufficient detail to determine the royalties
payable to RDG. Such records, together with all necessary supporting data, shall
be kept at Syn-X’s offices at the address set forth above or such other address
as Syn-X may indicate in writing to RDG. Upon reasonable notice to Syn-X, RDG
shall have the right during normal business hours to have an independent
certified public accountant, selected by RDG and reasonably acceptable to Syn-X,
audit on a confidential basis Syn-X’s records pertaining to Syn-X Licensed
Product to verify the royalties payable pursuant to this Agreement; provided,
however, that such audit shall not (a) take place more frequently than once in a
Contract Year, or (b) cover records for more than the preceding five (5)
Contract Years. An adjustment in payment shall be made upon demonstration of any
underpayment or overpayment.

 

8.2 Cost of Audits. The fees and expenses of an audit requested by RDG pursuant
to Sect. 8.1 shall be borne by RDG; provided, however, that if any audit reveals
that Syn-X underpaid the royalties due to RDG under this Agreement as to the
period being audited by more than five percent (5 %) of the amount that was
payable for such period, then Syn-X shall in addition to paying immediately to
RDG any such deficiency, reimburse RDG for the cost of such audit.

 

8.3 Retention Period. Syn-X shall retain all books and records required to be
maintained hereunder for five (5) years from the date of the royalty payment to
which they pertain.

 

ART. 9 REPRESENTATIONS AND WARRANTIES

 

9.1 Intellectual Property Warranties by RDG. Each Party represents and warrants
to the other Party as of the date of execution of this Agreement the following:

 

  a) There are no suits, claims or proceedings pending or threatened against
either Party or its licensor or any of its Affiliates that that Party is aware
of in any court or by or before any governmental body or agency with respect to
the respective Licensed Patent Rights other than those which are subject to the
Settlement Agreement between the Parties of even date herewith;

 

  b) Each Party controls all right, title and interest in and to the respective
Licensed Patent Rights and each Party has the right to grant the non-exclusive
license herein and to enter into the obligations of this Agreement;

 

  c) Each Party’s control over the respective Licensed Patent Rights has not
been obtained by it through any fraudulent activity or misrepresentation; and

 

  d) There are no Third Party obligations which would adversely affect each
Party’s performance under this Agreement.

 

12/23



--------------------------------------------------------------------------------

9.2 Consequential Damages. Neither Party shall be liable to the other Party for
any indirect, special, or consequential damages for any cause of action a Party
may have against the other Party arising hereunder.

 

9.3 Patent Validity Actions. If either Party brings or prosecutes by itself, or
either directly or indirectly assists any Third Party in any proceedings
relating to the validity, enforceability, inventorship, ownership, control or
licensing of any of the respective Licensed Patent Rights, the other Party may,
upon thirty (30) days written notice, terminate the license rights granted to
the prosecuting Party hereunder in any or all countries. For purposes of this
Section “assist” shall not include any information that either Party is required
or obligated to disclose or provide as a matter of law.

 

9.4 Either Party shall inform the other Party about revocation, invalidation,
rejection, and abandonment of any respective License Patent Right and shall
provide the other Party with an amended Exhibit.

 

ART. 10 PATENT INFRINGEMENT

 

Each Party shall provide to the other all non-confidential and non-privileged
information in its possession concerning any infringement of Licensed Patent
Rights by a Third Party within thirty (30) days of becoming aware of such
infringement. If, during the term of this Agreement, either Party becomes aware
that any Third Party is infringing any Valid RDG or Syn-X Claims in a country
where a Valid RDG or Syn-X Claim exists it shall notify the other Party to this
Agreement. The respective patent owner or exclusive licensor shall have sole
discretion in the decision to institute legal proceedings against such Third
Party and the other Party shall provide such assistance as the patent owner of
exclusive licensor may reasonably request.

 

ART. 11 CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

 

11.1

Confidentiality. It is contemplated that in the course of the performance of
this Agreement each Party may disclose from time to time Confidential
Information to the other Party. Each Party agrees (a) not to use Confidential
Information received from the other for any purpose other than the performance
of its obligations hereunder, and (b) not to disclose Confidential Information
so received to any Third Party, except as is required by a court or governmental
authority. In the event that such disclosure to a Third Party becomes necessary
or required, the disclosing Party shall give to the Party from whom the
Confidential Information was received the greatest practical prior written
notice so as to permit the latter to take all possible action to perfect and/or
safeguard its rights in the Confidential Information. The obligations of the
Parties relating to Confidential Information shall expire five (5)

 

13/23



--------------------------------------------------------------------------------

 

years after termination of this Agreement. Any Third Party that receives
Confidential Information in accordance with the terms of this Sect. 11.1 shall
first be required to consent in writing to the same restrictions as defined in
this Sect. 11.1 before any disclosure of Confidential Information is made to
such Third Party.

 

11.2 Public Announcements. Neither Party shall make any public announcement
concerning the transactions contemplated herein or to make any public statement
which includes the name of the other Party or any of its Affiliates, or
otherwise use the name of the other Party or any of its Affiliates in any public
statement or document, except as may be required by law or judicial order (and
then only following consultation with the other Party), without the written
consent of the other Party.

 

11.3 Notice to licensor. Not withstanding any other terms of this Agreement, RDG
retains the right to notify its licensor of the RDG Licensed Patent Rights of
RDG’s intent to grant a license under RDG Licensed Patent Rights to Syn-X
pursuant to this Agreement. RDG shall also be allowed to supply to said licensor
all information necessary to satisfy its obligations, i.e. Syn-X’s Net Sales of
Syn-X Licensed Products and the royalties payable to RDG, subject to such
licensor agreeing to keep such information confidential consistent with the
terms of this Agreement.

 

ART. 12 TERM AND TERMINATION

 

12.1 Term. This Agreement shall commence on the Effective Date and each Party’s
license shall remain in effect until the last to expire patent included in the
respective Licensed Patent Rights licensed to that Party, unless otherwise
terminated earlier by operation of law or by acts of the Parties in accordance
with the terms of this Agreement.

 

[***]

 

ART. 13 INDEMNIFICATION

 

13.1

Indemnification by RDG. RDG shall indemnify, defend and hold harmless Syn-X and
its officers, directors, employees, agents and representatives (hereinafter
referred to as “Syn-X Indemnitees”) from and against any and all liabilities,
claims, demands, actions, suits, losses, damages, costs, and expenses (including
reasonable attorneys’ fees) based on a Third Party claim which in turn is based
upon or arises out of RDG’s gross negligence, willful or deliberate misconduct,
recklessness, or

 

***  Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

15/23



--------------------------------------------------------------------------------

 

breach of any covenant, agreement, representation or warranty made by RDG in
this Agreement provided that RDG shall not be required to indemnify Syn-X or any
Syn-X Indemnitee to the extent it arises from the development, manufacture,
offering, distribution, sale, import, export or use of Syn-X Licensed Products
hereunder, Syn-X’s gross negligence, willful or deliberate misconduct, or
recklessness, Syn-X’s breach of this Agreement, or any other matter for which
Syn-X is responsible to indemnify RDG pursuant to Sect. 11.2.

 

13.2 Indemnification by Syn-X. Syn-X shall indemnify, defend, and hold harmless
RDG and its officers, directors, employees, agents and representatives
(hereinafter referred to as “RDG Indemnitees”) from and against any and all
liabilities, claims, demands, actions, suits, losses, damages, costs, and
expenses (including reasonable attorneys’ fees) based on a Third Party claim
which in turn is based upon or arising out of (i) the development, manufacture,
offering, distribution, sale, import, export or use of Syn-X Licensed Products
hereunder, and (ii) Syn-X’s gross negligence, willful or deliberate misconduct,
reckless-ness, breach of any covenant, agreement, representation, or warranty
made by Syn-X in this Agreement; provided that Syn-X shall not be required to
indemnify RDG or any RDG Indemnitee to the extent that it arises from RDG’s
gross negligence, willful or deliberate misconduct, or recklessness, RDG’s
breach of this Agreement or any other matter for which RDG is responsible to
indemnify Syn-X pursuant to Sect. 11.1.

 

13.3 Conditions of Indemnification. If either Party proposes to seek
indemnification from the other under the provisions of this Article 12, it shall
notify the other Party within fifteen (15) business days of receipt of notice of
any such claim or suit and shall cooperate fully with the other Party in the
defense of such claims or suits. No settlement or compromise shall be binding on
a Party hereto without its prior written consent.

 

13.4 Termination of Indemnification Obligations. All obligations for
indemnification on the part of a Party hereto shall expire two (2) years from
the date of termination of this Agreement, except with respect to claims already
notified to the other Party prior to the end of such two (2) year period.

 

ART. 14 TRADE NAMES, TRADEMARKS AND LABELING

 

14.1 Either Party acknowledges that all trademarks, trade names, and trade dress
of the other Party that shall accompany or shall be affixed to Syn-X or RDG
Licensed Products during the term of this Agreement are the property of the
labeling Party. Neither Party shall claim or obtain any rights in any such
trademarks, trade names, or trade dress of the other Party and shall take no
action that shall in any way impair the other Party’s right, title, and interest
in and to such trademarks, trade names, and trade dress and shall not use for
its own benefit or for the benefit of any Third Party any such trademarks, trade
names, and trade dress during or after the term of this Agreement unless such
trademark, trade name or trade dress is being used in conflict with applicable
laws and regulations. This shall not preclude either Party from using or
claiming rights to a trademark, trade name or trade dress in existence at the
time of the Effective Date of this Agreement.

 

16/23



--------------------------------------------------------------------------------

14.2 Labeling. the Parties shall consult regarding the appropriate labeling of
patent numbers of the respective Licensed Patent Rights that should be noted on
the packaging of the licensed product within ninety (90) days of execution of
this Agreement, or in the case of products not currently on the market, at least
ninety (90) days prior to commercialization of such licensed product by the
other Party. Syn-X shall print on the packaging and the package insert of Syn-X
Licensed Products the words “Manufactured under license from Roche Diagnostics
GmbH”.

 

ART. 15 MISCELLANEOUS

 

15.1 Entire Agreement. This Agreement, together with the exhibits, constitutes
the entire agreement between the Parties concerning the subject matter hereof
and supersedes all written or oral prior agreements or understandings with
respect thereto.

 

15.2 Amendment or Modification. Any modification of or amendment to this
Agreement must be made in writing. The same applies to any agreement waiving the
written form.

 

15.3 Severability. Should any provision of this Agreement be or become invalid,
then the Parties hereto shall substitute for such invalid provision a new valid
provision, which in economic effect comes closest to the invalid provision that
it can be reasonably assumed that the Parties would have concluded this
Agreement including such new provision. In case such new provision cannot be
found, the invalidity of any provision of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provision is of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have concluded this Agreement without the invalid
provisions.

 

15.4 Assignment. neither Party shall not assign this Agreement in whole or in
part without the prior written consent of the other Party which consent shall
not unreasonably be withheld. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. No assignment shall relieve
either Party of responsibility for the performance of any accrued obligation
that it has hereunder.

 

15.5 Independent Contractor. The relationship of RDG to Syn-X is that of
independent contractor. In no event shall either Party hold itself out to others
or allow itself to be considered the agent, employee, or representative of the
other Party.

 

17/23



--------------------------------------------------------------------------------

15.6 Notices. All notices hereunder shall be in writing and shall be delivered
personally, mailed by overnight delivery, registered or certified mail, postage
prepaid, mailed by express mail service or given by facsimile, to the following
addresses of the respective Party:

 

If to RDG:

   Roche Diagnostics GmbH      Legal Department      Sandhofer Strasse 116     
D-68305 Mannheim      Germany      Facsimile Number: [***]

With copy to:

   Roche Diagnostics GmbH      Licensing Department      Sandhofer Strasse 116  
   D-68305 Mannheim      Facsimile Number: [***]

If to Syn-X:

   Syn-X Pharma, Inc.      1 Marmac Drive      Toronto, Ont. M9W lE7      Canada

 

15.7  Force Majeure. Any delay in the performance of any of the duties or
obligations of either Party under this Agreement caused by an event outside the
affected Party’s reasonable control shall not be considered a breach of this
Agreement, and the time required for performance shall be extended for a period
equal to the period of such delay. Such events shall include, without
limitation: acts of God; riots; embargoes; labor disputes, including strikes,
lockouts, job actions, or boycotts; fires; explosions; earthquakes; floods;
shortages of material or energy; or other unforeseeable causes beyond the
reasonable control and without the fault or gross negligence of the Party so
affected. The Party so affected shall give prompt notice to the other Party of
such cause and shall take whatever reasonable steps are necessary to relieve the
effect of such cause as rapidly as possible.

 

15.8  Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective assignees and successors
in interest.

 

15.9  Waiver. No waiver or modification of any of the terms of this Agreement
shall be valid unless in writing and signed by an authorized representative of
the Parties. Failure by either Party to enforce any rights under this Agreement
shall not be construed as a waiver of such rights, nor shall a waiver by either
Party in one or more instances be construed as constituting a continuing waiver
or as a waiver in other instances.

 

15.10  Exhibits. All exhibits that are attached to this Agreement are
incorporated herein by reference.

 

15.11  Headings. The headings used in this Agreement are for convenience and
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

15.12  Counterparts. This Agreement may be executed in two (2) original
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

 

18/23

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.



--------------------------------------------------------------------------------

15.13  Affiliate Compliance. Either Party guarantees that its Affiliates shall
comply with the terms and conditions of this Agreement, and either Party remains
liable directly to the other Party for any breach thereof.

 

ART. 16 APPLICABLE LAW - VENUE - ARBITRATION

 

16.1 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of Germany without reference to its laws of conflict
and without regard to the 1980 UN Convention on the International Sale of Goods.

 

16.2 Disputes and Arbitration. All disputes, controversies and differences which
may arise between the Parties hereto in respect of this Agreement shall tried to
be settled amicably through mutual consultation within thirty (30) days of a
written settlement request of either Party.

 

Any dispute or claim which may arise out of or in connection with this Agreement
or the breach, termination or validity thereof shall be settled by final and
binding arbitration pursuant to the Rules of the German Institution of
Arbitration (DIS e.V.; www.dis-arb.de ) as thereinafter provided:

 

  a) The arbitral tribunal shall consist of one (1) or three (3) arbitrators. If
the Parties cannot agree on one arbitrator, each Party shall nominate in the
request for arbitration and the answer thereto one arbitrator and both
arbitrators will then jointly appoint the third arbitrator as chairman of the
arbitral tribunal. The chairman of the arbitral tribunal shall be a lawyer who
has, at least, 15 years of experience with a law firm or who was a judge of a
court of general jurisdiction. If one Party fails to nominate its arbitrator or
the Parties’ arbitrators cannot agree on the person to be named for the chairman
within sixty (60) days, the German Institution of Arbitration shall make the
necessary appointments for arbitrator or chairman.

 

  b) The place of arbitration shall be in Frankfurt (Germany) and the arbitral
proceedings shall be held in the English language.

 

  c) The award of the arbitral tribunal shall be final and judgement upon such
an award may be entered in any competent court or application be made to any
competent court for juridical acceptance of such an award and order of
enforcement.

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by its duly authorized officer as of the Effective Date.

 

19/23



--------------------------------------------------------------------------------

Roche Diagnostics GmbH /

     

Syn-X Pharma, Inc.

                     

/s/    H. J. NEUER

         

/s/    GEORGE JACKOWSKI

By:  

H. J. Neuer

      By:  

George Jackowski

Title:

 

Licensing Manager

      Title:  

Chairman & CEO

Date:

 

July 3, 2003

      Date:  

July 17, 2003

                     

/s/    CLAUDIA BOCKSTIEGEL

         

/s/    ROD WILSON

By:  

Claudia Bockstiegel,

      By:  

Rod Wilson

Title:  

Legal Counsel

      Title:  

President

Date:  

July 3, 2003

      Date:    

 

20/24



--------------------------------------------------------------------------------

EXHIBIT A

RDG Licensed Patent Rights

 

Medinnova patent rights exclusively licensed to RDG

 

Country

--------------------------------------------------------------------------------

  

Application No./
Publication No.

--------------------------------------------------------------------------------

  

Application Date

--------------------------------------------------------------------------------

  

Patent No.

--------------------------------------------------------------------------------

  

Grant Date

--------------------------------------------------------------------------------

Great Britain (priority application)

   9211686.2    03.06.1992          

Australia

   43405/93    02.06.1993    667223     

Canada

   2136961    02.06.1993          

Japan

   6-500364    02.06.1993          

EP designated countries:

   93913278.3    02.06.1993    0 648 228    04.11.1998

Austria

                   

Belgium

                   

Denmark

                   

France

                   

Germany

                   

Great-Britain

                   

Ireland

                   

Italy

                   

Luxembourg

                   

Netherlands

                   

Spain

                   

Sweden

                   

Switzerland

                   

USA

   08/338558    02.06.1993    5,786,163    28.07.1998

 

21/23



--------------------------------------------------------------------------------

EXHIBIT A - continued

 

RDG patent rights

 

Country

--------------------------------------------------------------------------------

  

Application No./
Publication No.

--------------------------------------------------------------------------------

  

Application Date

--------------------------------------------------------------------------------

  

Patent No.

--------------------------------------------------------------------------------

  

Grant Date

--------------------------------------------------------------------------------

Case 18931

                   

High sensitive

                   

NTproBNP assay

                   

Gennany (priority application)

   19903489.3    29.01.1999          

Australia

   25451/00    27.01.2000          

Canada

   2359667    27.01.2000          

China

   00803234.3/1339107    27.01.2000          

EP

   00903642.7/1 151 304    27.01.2000          

Hungary

   P0105195    27.01.2000          

Israel

   144062    27.01.2000          

Japan

   2000-596377    27.01.2000          

Mexico

   007637    27.01.2000          

New Zealand

   512762    27.01.2000          

Norway

   20013698    27.01.2000          

Poland

        27.01.2000          

Russia

   2001123936    27.01.2000          

South Africa

   2001/6193    27.01.2000    2001/6193    31.07.2002

South-Korea

   01-7009587    28.01.2000          

U.S.A.

   09/890442    27.01.2000          

Case 21299

Cardiac risc

assessment using

CRP, proBNP

and TnT/I

                   

US (priority application)

   60/380413    14.05.2003          

 

22/23



--------------------------------------------------------------------------------

EXHIBIT B

Syn-X Licensed Patent Rights

 

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.



--------------------------------------------------------------------------------

Exhibit C

 

Performance Criteria and Specifications of SynX Licensed Products

 

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for confidential treatment.

 